The Honorable Ben McGee State Representative P.O. Box 240 Marion, Arkansas 72364
Dear Representative McGee:
This is in response to your request for an opinion concerning the number of required readings for the passage of an appropriation ordinance by a county. Specifically, you have asked whether A.C.A. § 14-14-907 eliminates the requirement of three readings as set out in A.C.A. § 14-14-905, or whether § 14-14-907 applies only to the final or third reading requirement for passage.
It is my opinion that A.C.A. § 14-14-907(d) regarding appropriation ordinances, governs as regards those ordinances, and the three separate readings required by A.C.A. § 14-14-905(c) for other ordinances are not required for appropriation ordinances.
Section 14-14-905(c) provides in pertinent part as follows:
  All ordinances or amendments to existing ordinances of a general or permanent nature shall be fully and distinctly read on three (3) different days unless two-thirds (2/3) of the members composing the court shall dispense with the rule. This subsection shall not serve to restrict the passage of emergency, appropriation, initiative, or referendum measures in a single meeting as provided by law. [Emphasis added.]
Section 14-14-907(d) provides, as regards appropriation ordinances as follows:
 An appropriation ordinance may be enacted without separate readings or publication prior to passage.
However, publication shall be initiated within two (2) calendar days, excepting holidays, after approval of the measure by the county judge. [Emphasis added.]
It is clear, in my opinion, from a reading of these two statutes, that no separate readings are required for appropriation ordinances. Appropriation ordinances may be enacted "in a single meeting as provided by law." A.C.A. § 14-14-905(c).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh